United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-20546
                        Conference Calendar



AUTRY LEE JONES,

                                      Plaintiff-Appellant,

versus

JUDGE OF THE 129TH, Harris County District Court;
JUDGE OF THE 334TH, Harris County District Court;
POST MASTER GENERAL OF THE UNITED STATES,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:04-CV-113
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Autry Lee Jones, federal inmate #52873-080, proceeding pro

se and in forma pauperis (“IFP”), appeals the dismissal of his

civil rights complaint for damages.    Jones contends that the

Judges of the 129th and 334th District Courts are not entitled to

absolute immunity because they have not performed their duties

and are not acting within their “judicial jurisdiction.”        Jones

asserts that the defendants interfered with his right of access


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-20546
                                  -2-

to the courts because they have not acted upon motions, requests,

and correspondence that he filed in conjunction with his pending

civil lawsuits.

     We review de novo the dismissal under 28 U.S.C.

§ 1915(e)(2)(B)(ii) of an IFP complaint for failure to state a

claim.   Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998).

“Judicial officers are entitled to absolute immunity from claims

for damages arising out of acts performed in the exercise of

their judicial functions.”    Boyd v. Biggers, 31 F.3d 279, 284

(5th Cir. 1994) (citation omitted).

     Contrary to Jones’s assertions, the Judges of the 129th and

334th District Courts are entitled to absolute immunity.       See

Boyd, 31 F.3d at 284-85.   The conduct about which Jones complains

concerns the manner in which the state judges are handling cases

that are pending on their dockets.    This conduct is judicial in

nature as it is “‘normally performed by a judge’” and affects

parties who deal “‘with the judge in [a] judicial capacity.’”

Id. at 285.

     As to the remaining defendants, the clerk of court and the

Post Master General, the district court correctly determined that

Jones’s complaint failed to state a claim of denial of access to

the court.    A prisoner cannot prevail on an access-to-the-courts

claim without proving an actual injury.     Ruiz, 160 F.3d at 275.

Jones admitted that his civil lawsuits had not been dismissed,

and he did not identify any injury or prejudice.     See id.
                            No. 04-20546
                                 -3-

     Jones’s appeal is without arguable merit and is DISMISSED as

frivolous.   5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983).   The dismissal by the district court of Jones’s

complaint for failure to state a claim and the dismissal of this

appeal as frivolous count as strikes under 28 U.S.C. § 1915(g).

See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).

Jones is CAUTIONED that if he accumulates three “strikes” under

28 U.S.C. § 1915(g), he will not be able to proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.